Citation Nr: 0026160	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1969 to May 
1972, with service in Vietnam.

This appeal arises from an August 1994 rating decision in 
which the RO denied entitlement to service connection for 
porphyria cutanea tarda, claimed as secondary to Agent Orange 
exposure.

On substantive appeal in January 1995, the veteran checked 
the box indicating that he desired to appear personally 
before a Veterans Law Judge.  On occasions thereafter, the RO 
scheduled the veteran for such a hearing; however, the 
veteran failed to appear.  Given the foregoing the Board of 
Veterans' Appeals (Board) finds that no further action in 
this regard is warranted.  


FINDING OF FACT

The medical evidence does not show that the veteran's 
porphyria cutanea tarda had its onset in service, manifested 
to a compensable degree within a year after service, or is 
related to any events of service, including any claimed 
herbicide exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for porphyria 
cutanea tarda, claimed as secondary to Agent Orange exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he received treatment for porphyria 
cutanea tarda in the late 1980s and that the skin disease is 
related to in-service herbicide exposure.  A person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a)."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is generally required.  Id. at 93.  

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

An exception to the general requirements for submitting a 
well-grounded claim applies to certain claims of Vietnam era 
veterans.  38 U.S.C.A. § 1116(a) (West 1991 & Supp. 2000).  
When a veteran who had service in Vietnam is diagnosed with 
any of several diseases presumed related to Agent Orange, 
that diagnosis is the only requirement to well ground the 
claim.   Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Service connection will be awarded automatically on a 
presumptive basis where the veteran had service in Vietnam, 
has one of the diseases specified under 38 C.F.R. § 3.309(e), 
and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); see also 38 U.S.C.A. § 
1116.  Porphyria cutanea tarda, if manifest to a degree of 10 
percent within the last date on which the veteran was exposed 
to an herbicide agent during service will be presumptively 
service connected.  38 U.S.C.A. § 1116(a)(2)(E); 38 C.F.R. 
§ 3.307(a)(6)(ii).

In this case, the veteran has failed to well ground his claim 
on either a presumptive or direct basis.  The service medical 
records show in February 1972 the veteran was treated for an 
infected scalp with possible necrosis of the scalp area 
secondary to a fall.  That same month, he also received 
treatment for an infected thumb.  Service medical records are 
silent with regard to a diagnosis of porphyria cutanea tarda.  
Thus the medical evidence does not show that the veteran's 
current disease had its onset in service.  

The medical evidence also does not show that the disease 
manifested to a compensable degree within a year after 
service in Vietnam or is related to any events of service.  
Instead, it indicates that the porphyria cutanea tarda 
initially manifested in the late 1980's, several years after 
the veteran left Vietnam and separated from service.  A July 
1992 Agent Orange Registry Code Sheet notes skin rash times 
five years (PCT).  Further, by the veteran's own admissions, 
his disease did not manifest within the applicable 
presumptive period post service.  On notice of disagreement 
in 1994, substantive appeal in 1995, and on statements 
received in December 1999, the veteran stated that he had 
received treatment for his skin disease in the ladder part of 
the 1980's.  

The medical evidence also fails to create a nexus between the 
veteran's current disease and service.  Although VA hospital 
reports dated from October 1993 to January 1994, as well as a 
March 1994 report from the Texas Rehabilitation Commission 
document cutaneous lesions of the hand exposes areas of the 
arms in the form of crusted hemorrhagic areas without 
pruritus and show diagnoses of porphyria by history with 
cutaneous lesions and cutaneous porphyria, not one of the 
reports reference service or any events of service.  
Additionally, in a December 1999 statement, C.S.C., D.O., 
only indicated that the veteran had porphyria cutanea tarda 
and received treatment, and VA outpatient treatment reports 
dated from 1999 to 2000 merely note the presence of the 
veteran's skin disease.  The Board also points out that the 
VA medical reports attribute the veteran's skin disorder to 
his nonservice-connected hepatitis disorder.  

Because there is no medical evidence of record creating a 
nexus between the veteran's porphyria cutanea tarda and 
service to include any claimed Agent Orange exposure, the 
claim is not well grounded on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
later"); Caluza v. Brown, 7 Vet. App. 498 (1995).  And, 
because there is no medical evidence of record showing that 
the disease became manifest to a compensable degree within a 
year after service, the claim is not well grounded on a 
presumptive basis.  See Chase v. West, 13 Vet. App. 413 
(2000); McCartt v. West, 12 Vet. App. 164 (1999); Brock v. 
Brown, 10 Vet. App. 155; 38 U.S.C.A. § 1116(a)(2)(E); 
38 C.F.R. § 3.307(6)(ii), 3.309(e).  Without the requisite 
supporting evidence, the veteran's assertions presented on 
appeal are insufficient to met the burden imposed by section 
5107(a).  Caluza, supra; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the claim must be denied.  

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in any further development of the 
matter.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  It is noted that VA 
has fulfilled its duty to inform the veteran of evidence 
needed to substantiate his claim.  See Brewer v. West, 11 
Vet. App. 228 (1998) (Even if the claimant has not submitted 
a well-grounded claim, VA is obliged to advise the claimant 
to attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.  Because the record does not identify the presence 
of any outstanding records, which, if obtained, would well 
ground the veteran's claim, the appeal is denied.



ORDER

Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to Agent Orange exposure is 
denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


